   8:20-cv-00470-JFB-CRZ Doc # 15 Filed: 02/17/21 Page 1 of 1 - Page ID # 32




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


 BEN FABRIKANT, individually and on              No. 8:20-cv-00470-JFB-CRZ
 behalf of all other similarly situated,

                   Plaintiff,
                                                 ORDER OF DISMISSAL
        vs.

 CLEAR LINK TECHNOLOGIES, LLC, a
 Utah limited liability company,

                   Defendant.



       IT IS HEREBY ORDERED that, pursuant to the Joint Stipulation of the Parties, this

matter is dismissed without prejudice as to Plaintiff’s individual claims against Defendant

and without prejudice as to the putative Class pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii).

The dismissal of Plaintiff’s individual claims against Defendant will automatically convert

to a dismissal with prejudice within forty-five (45) days after the entry of this order, unless

the matter is reinstated by Plaintiff or the Parties agree to extend said deadline before the

expiration thereof. Each Party shall bear their own costs and attorneys’ fees.


       Dated this 17th day of February 2021.

                                                   BY THE COURT:

                                                   s/ Joseph F. Bataillon
                                                   Senior United States District Judge
